In the United States Court of Federal Claims 
                                                          OFFICE OF SPECIAL MASTERS
                                                                  No. 15-1195V
                                                               (Not to be Published)

**************************
                         *
DEBORAH BOHM,            *
                         *
                         *                                               Filed: March 2, 2016
          Petitioner,    *
                         *
v.                       *                                               Petitioner’s Motion for a Decision
                         *                                               Dismissing the Petition; Vaccine Act
SECRETARY OF HEALTH      *                                               Entitlement; Denial Without Hearing.
AND HUMAN SERVICES,      *
                         *
          Respondent.    *
                         *
**************************
 
Diana S. Sedar, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioner.

Robert P. Coleman , III, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            DECISION DISMISSING CASE FOR INSUFFICENT PROOF1

       On October 14, 2015, Deborah Bohm filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (the “Vaccine Program”),2 alleging that influenza
vaccination that she received on or about November 1, 2012, caused her to suffer from Chronic

                                                            
1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decisions inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the public.
Id.
2
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act. 
Inflammatory Demyelinating Polyneuropathy (“CIDP”) and that her symptoms persisted for more
than six months.

        After some medical records relevant to Petitioner’s case were filed (see ECF Nos. 9 and
10), Petitioner filed an unopposed motion on February 26, 2016, requesting a decision dismissing
her claim (ECF No. 11). In it, Petitioner stated that “[a]n investigation of the facts and science
supporting her case had demonstrated to Petitioner that she will be unable to prove that she is
entitled to compensation in the Vaccine Program.” ECF No. 11.

        To receive compensation under the Vaccine Program, a petitioner must prove either (1)
that she suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of his vaccinations, or (2) that she suffered an injury that was actually caused
by a vaccine. See Sections 13(a)(1)(A) and 11(c)(1). An examination of the record, however, does
not uncover any evidence that Petitioner suffered a “Table Injury.” Further, the record does not
contain a medical expert’s opinion or any other persuasive evidence indicating that the alleged
injury that Petitioner experienced could have been caused or significantly aggravated by the
vaccination that she received on November 1, 2012. And the filed medical records do not support
Petitioner’s claim.

         Under the Vaccine Act, a petitioner may not be given a Vaccine Program award based
solely on her claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physician. Section 13(a)(1). In this case, there is insufficient evidence
in the record for Petitioner to meet her burden of proof. Petitioner’s claim therefore cannot succeed
and must be dismissed. Section 11(c)(1)(A).

      Thus, this case is dismissed for insufficient proof. The Clerk shall enter judgment
accordingly.

       IT IS SO ORDERED.

                                                              /s/ Brian H. Corcoran
                                                               Brian H. Corcoran
                                                               Special Master
 




                                                 2